Title: To John Adams from John Sanders, 1 June 1798
From: Sanders, John
To: Adams, John



To the President, Senate, and House of Representatives of the United States
1 June 1798

When danger threatens the peace and Independence of the United States—When lawless Power violates our National rights—When we are insulted as a divided people, it becomes the duty of Americans to rally around the Standard of their Government.
We, Inhabitants of the City of Schenectady, in the State of New York, impressed with this idea, beg leave to declare to the President and Congress of the United States, our warm and unequivocal approbation of the measures adopted by our Government, to maintain a state of Neutrality with the belligerent powers of Europe, to reconcile existing differences with the Republic of France, and to support our National Independence. Permit us also to express our firm confidence in the Wisdom, patriotism and Fidelity of him, whom the United voice of our County, has placed at the head of her Councils.
With every true friend to his Country we deprecate the Calamities of war, and value the blessings of peace; but if these blessings must be secured by bribes, by the relinquishment of our Independence, or by any means humiliating or dishonorable to us as a Nation, We will cheerfully prefer war, with all its horrors, to a state of peace, upon such degrading conditions.
When we view the Republics of the Old world overturned, and their very names blotted from among the nations of the Earth; when we see every exertion made, by a foreign power, to introduce disorganizing principles among us, and separate the people from their Government, that we, like the wretched Republic of Venice, may become an easy prey to her unbounded ambition; we feel, as Americans under such circumstances ought to feel; and are resolved at all hazards, with our Lives and Fortunes, to support our Laws, our Liberties, and our Country.
May that Being who decides the fate of empires, direct you Sir, and both houses of Congress to pursue with wisdom and firmness, measures, which will secure the Honor, Safety and Independence of the United States.
Signed by order and in behalf of a large number of the Respectable Inhabitants of the / City of Schenectady, convened / agreeably to public notice at / Platt’s Inn in Said City, on / Wednesday May 16th. 1798.
John Sanders CharmanJoseph Shurtleff SecretaryAt a numerous meeting of the Inhabitants of the City of Schenectady at the house of John Platt on the evning of May 16 1798. Convened by Public Notice.
John Sanders in the ChaireJoseph Shurtleff SecrataryResolved that this meeting to fully Approve of the Conduct of the President of the United States Relative to the France Republic.
Resolved that we are sensible of the importance of Rallying around the standard of our own Goverment at a time when Foreign influence is exerted to divide us from our Rulers and when encroachments are made on our National Rights under the avowed pretence that we are a divided people.
Resolved that Doctor James Anderson Stephen N Bayard Joseph Shurtleff John Sanders and James Murdock be a Committee to prepare an address to the President Senate and House of Representatives of the United States expressive of the foregoing Sentiments and declaratory of our determination to support our own Goverment in all the measures which they in their wisdom shall Adopt for protection against the agressions of any nation who shall violate the Rights or liberties of our Country.
The address being prepared and Reported was agreed to with but one dessenting voice.
Resolved that the Chairman and Secretary of this meeting sign the address and that the Committee forward the same to the Honble William North and Henry Glen Esquire to be presented to the President Senate and House of Representatives of the United States and Cause the proceedings of this meeting to be published.
John Sanders ChairmanJoseph Shurtleff Secry.